--------------------------------------------------------------------------------

EXHIBIT 10.8


AMENDED AND RESTATED STOCK PLEDGE AGREEMENT


This Amended and Restated Stock Pledge Agreement (this “Agreement”), dated as of
May 18, 2005, among Lee Harrison Corbin, Attorney in-Fact for the Trust Under
the Will of John Svenningsen (the “Pledgee”), Sequiam Corporation, a California
corporation (the “Company”), and each of the other undersigned pledgors (the
Company and each such other undersigned pledgor, a “Pledgor” and collectively,
the “Pledgors”).


BACKGROUND


WHEREAS, the Pledgee has previously loaned to the Company $1,350,000 pursuant to
a series of notes (the “Unsecured Debt”);


WHEREAS, The Company has requested and the Pledgee has agreed to advance an
amount to Laurus Master Fund Ltd (“Laurus”), sufficient to repay the remaining
debt to Laurus in accordance with the terms of the Assignment, Assumption and
Release with Laurus, and in connection therewith, Laurus has agreed to assign to
the Purchaser all of Laurus’ rights under that certain Securities Purchase
Agreement, dated April 27, 2004, by and between the Company and Laurus, as
amended and the Loan Documents, a defined in the Purchase Agreement (defined
below), which includes that certain Stock Pledge Agreement, dated as of April
27, 2004, between Laurus and the Pledgors (the “Original Agreement”), such that
the Pledgee shall stand in the place of Laurus thereunder;


WHEREAS, in consideration of the Pledgee agreeing to advance the funds to repay
Laurus and assume the place of Laurus under the Loan Documents, the Company has
agreed to amend and restate this Agreement and the other Loan Documents and to
consolidate the advance hereunder to Laurus with the Unsecured Debt;


WHEREAS, the Company has authorized the issuance to the Pledgee of an Amended,
Restated and Consolidated Senior Secured Term Note in the initial aggregate
principal amount of $3,450,000 (the “Note”),


WHEREAS, in further consideration of the additional loan, the Company wishes to
issue a warrant to the Pledgee to purchase up to 6,000,000 shares of the
Company's Common Stock (subject to adjustment as set forth therein) in
connection with Pledgee's acceptance of the Note;


WHEREAS, the Company has entered into an Amended and Restated Securities
Purchase Agreement, of even date herewith (as amended, modified, restated or
supplemented from time to time, the “Purchase Agreement”) pursuant to which the
Pledgee provides or will provide certain financial accommodations to the
Company.


WHEREAS, in order to induce the Pledgee to provide or continue to provide the
financial accommodations described in the Purchase Agreement, each Pledgor has
agreed to pledge and grant a security interest in the collateral described
herein to the Pledgee on the terms and conditions set forth herein.


--------------------------------------------------------------------------------



WHEREAS, the Pledgee and the Pledgor now wish to amend and restate the Original
Agreement as provided herein.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:


1.    Defined Terms. All capitalized terms used herein which are not defined
shall have the meanings given to them in the Purchase Agreement.


2.    Pledge and Grant of Security Interest. To secure the full and punctual
payment and performance of (the following clauses (a) and (b), the
“Indebtedness”) (a) the obligations under the Purchase Agreement and (b) all
other indebtedness, obligations and liabilities of each Pledgor to the Pledgee
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (in each
case, irrespective of the genuineness, validity, regularity or enforceability of
such Indebtedness, or of any instrument evidencing any of the Indebtedness or of
any collateral therefore or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of
such in any case commenced by or against any Pledgor under Title 11, United
States Code, including, without limitation, obligations or indebtedness of each
Pledgor for post-petition interest, fees, costs and charges that would have
accrued or been added to the Indebtedness but for the commencement of such
case), each Pledgor hereby pledges, assigns, hypothecates, transfers and grants
a security interest to Pledgee in all of the following (the “Collateral”):


(a)    the shares of stock set forth on Schedule A annexed hereto and expressly
made a part hereof (together with any additional shares of stock or other equity
interests acquired by any Pledgor, the “Pledged Stock”), the certificates
representing the Pledged Stock and all dividends, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Stock;


(b)    all additional shares of stock of any issuer (each, an “Issuer”) of the
Pledged Stock from time to time acquired by any Pledgor in any manner,
including, without limitation, stock dividends or a distribution in connection
with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off (which shares shall be deemed to be part of the Collateral), and the
certificates representing such additional shares, and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares; and


(c)    all options and rights, whether as an addition to, in substitution of or
in exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.

2

--------------------------------------------------------------------------------



3.    Delivery of Collateral. All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of Pledgee pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Pledgee. Each
Pledgor hereby authorizes the Issuer upon demand by the Pledgee to deliver any
certificates, instruments or other distributions issued in connection with the
Collateral directly to the Pledgee, in each case to be held by the Pledgee,
subject to the terms hereof. Upon an Event of Default (as defined below) under
the Note that has occurred and is continuing beyond any applicable grace period,
the Pledgee shall have the right, during such time in its discretion and without
notice to the Pledgor, to transfer to or to register in the name of the Pledgee
or any of its nominees any or all of the Pledged Stock. In addition, the Pledgee
shall have the right at such time to exchange certificates or instruments
representing or evidencing Pledged Stock for certificates or instruments of
smaller or larger denominations.


4.    Representations and Warranties of each Pledgor. Each Pledgor jointly and
severally represents and warrants to the Pledgee (which representations and
warranties shall be deemed to continue to be made until all of the Indebtedness
has been paid in full and the Purchase Agreement and each agreement and
instrument entered into in connection therewith has been irrevocably terminated)
that:


(a)    the execution, delivery and performance by each Pledgor of this Agreement
and the pledge of the Collateral hereunder do not and will not result in any
violation of any agreement, indenture, instrument, license, judgment, decree,
order, law, statute, ordinance or other governmental rule or regulation
applicable to any Pledgor;


(b)    this Agreement constitutes the legal, valid, and binding obligation of
each Pledgor enforceable against each Pledgor in accordance with its terms;


(c)    (i) all Pledged Stock owned by each Pledgor is set forth on Schedule A
hereto and (ii) each Pledgor is the direct and beneficial owner of each share of
the Pledged Stock;


(d)    all of the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and nonassessable;


(e)    no consent or approval of any person, corporation, governmental body,
regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by the
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;


(f)     there are no pending or, to the best of Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;


(g)    each Pledgor has the requisite power and authority to enter into this
Agreement and to pledge and assign the Collateral to the Pledgee in accordance
with the terms of this Agreement.

3

--------------------------------------------------------------------------------



(h)    each Pledgor owns each item of the Collateral and, except for the pledge
and security interest granted to Pledgee hereunder, the Collateral shall be,
immediately following the closing of the transactions contemplated by the
Purchase Agreement, free and clear of any other security interest, pledge,
claim, lien, charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”).


(i)     there are no restrictions on transfer of the Pledged Stock contained in
the certificate of incorporation or by-laws (or equivalent organizational
documents) of the Issuer or otherwise which have not otherwise been enforceably
and legally waived by the necessary parties.


(j)      none of the Pledged Stock has been issued or transferred in violation
of the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject.


(k)     the pledge and assignment of the Collateral and the grant of a security
interest under this Agreement vest in the Pledgee all rights of each Pledgor in
the Collateral as contemplated by this Agreement.


(l)     The Pledged Stock constitutes one hundred percent (100%) of the issued
and outstanding shares of capital stock of each Issuer.


5.    Covenants. Each Pledgor jointly and severally covenants that, until the
Indebtedness shall be satisfied in full and the Purchase Agreement and each
agreement and instrument entered into in connection therewith is irrevocably
terminated (but subject to Section 18(i)):


(a)    No Pledgor will sell, assign, transfer, convey, or otherwise dispose of
its rights in or to the Collateral or any interest therein; nor will any Pledgor
create, incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof other than that created hereby.


(b)    Each Pledgor will, at its expense, defend Pledgee’s right, title and
security interest in and to the Collateral against the claims of any other
party.


(c)    Each Pledgor shall at any time, and from time to time, upon the written
request of Pledgee, execute and deliver such further documents and do such
further acts and things as Pledgee may reasonably request in order to effect the
purposes of this Agreement including, but without limitation, delivering to
Pledgee upon the occurrence of an Event of Default irrevocable proxies in
respect of the Collateral in form satisfactory to Pledgee. Until receipt
thereof, upon an Event of Default that has occurred and is continuing beyond any
applicable grace period, this Agreement shall constitute Pledgor’s proxy to
Pledgee or its nominee to vote all shares of Collateral then registered in each
Pledgor’s name.


(d)    No Pledgor will consent to or approve the issuance of (i) any additional
shares of any class of capital stock or other equity interests of the Issuer; or
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares, unless, in either
case, such shares are pledged as Collateral pursuant to this Agreement.

4

--------------------------------------------------------------------------------



6.    Voting Rights and Dividends. In addition to the Pledgee’s rights and
remedies set forth in Section 8 hereof, in case an Event of Default shall have
occurred and be continuing, beyond any applicable cure period, the Pledgee shall
(i) be entitled to vote the Collateral, (ii) be entitled to give consents,
waivers and ratifications in respect of the Collateral (each Pledgor hereby
irrevocably constituting and appointing the Pledgee, with full power of
substitution, the proxy and attorney-in-fact of each Pledgor for such purposes)
and (iii) be entitled to collect and receive for its own use cash dividends paid
on the Collateral. No Pledgor shall be permitted to exercise or refrain from
exercising any voting rights or other powers if, in the reasonable judgment of
the Pledgee, such action would have a material adverse effect on the value of
the Collateral or any part thereof; and, provided, further, that each Pledgor
shall give at least five (5) days’ written notice of the manner in which such
Pledgor intends to exercise, or the reasons for refraining from exercising, any
voting rights or other powers other than with respect to any election of
directors and voting with respect to any incidental matters. Following the
occurrence of an Event of Default, all dividends and all other distributions in
respect of any of the Collateral, shall be delivered to the Pledgee to hold as
Collateral and shall, if received by any Pledgor, be received in trust for the
benefit of the Pledgee, be segregated from the other property or funds of any
other Pledgor, and be forthwith delivered to the Pledgee as Collateral in the
same form as so received (with any necessary endorsement).


7.    Event of Default. An Event of Default shall be deemed to have occurred and
may be declared by the Pledgee upon the happening of any of the following
events:


(a)    An “Event of Default” under the Purchase Agreement or any agreement or
note related to the Purchase Agreement shall have occurred and be continuing
beyond any applicable cure period;


(b)    Any Pledgor shall default in the performance of any of its obligations
under any agreement between any Pledgor and Pledgee, including, without
limitation, this Agreement, and such default shall not be cured for a period of
thirty (30) business days after the occurrence thereof;


(c)    Any representation or warranty of any Pledgor made herein, in the
Purchase Agreement or in any agreement, statement or certificate given in
writing pursuant hereto or thereto or in connection herewith or therewith shall
be false or misleading in any material respect and shall not be cured for a
period of thirty (30) business days after the occurrence thereof;


(d)    Any portion of the Collateral is subjected to levy of execution,
attachment, distraint or other judicial process; or any portion of the
Collateral is the subject of a claim (other than by the Pledgee) of a Lien or
other right or interest in or to the Collateral and such levy or claim shall not
be cured, disputed or stayed within a period of thirty (30) business days after
the occurrence thereof; or

5

--------------------------------------------------------------------------------



(e)    Any Pledgor shall (i) apply for, consent to, or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or other fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vi) acquiesce to, or fail to have dismissed, within ninety (60) days,
any petition filed against it in any involuntary case under such bankruptcy
laws, or (vii) take any action for the purpose of effecting any of the
foregoing.


8.    Remedies. In case an Event of Default shall have occurred and be declared
by the Pledgee, the Pledgee may:


(a)    Transfer any or all of the Collateral into its name, or into the name of
its nominee or nominees;


(b)    Exercise all corporate rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof, or upon the exercise by the Issuer  of any right, privilege
or option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; and


(c)    Subject to any requirement of applicable law, sell, assign and deliver
the whole or, from time to time, any part of the Collateral at the time held by
the Pledgee, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as the Pledgee in its sole discretion may determine, or as may be required by
applicable law.


Each Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder. At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so sold free from any such right or equity of
redemption. All moneys received by the Pledgee hereunder whether upon sale of
the Collateral or any part thereof or otherwise shall be held by the Pledgee and
applied by it as provided in Section 10 hereof. No failure or delay on the part
of the Pledgee in exercising any rights hereunder shall operate as a waiver of
any such rights nor shall any single or partial exercise of any such rights
preclude any other or future exercise thereof or the exercise of any other
rights hereunder. The Pledgee shall have no duty as to the collection or
protection of the Collateral or any income thereon nor any duty as to
preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 10 hereof. The Pledgee may exercise
its rights with respect to property held hereunder without resort to other
security for or sources of reimbursement for the Indebtedness. In addition to
the foregoing, Pledgee shall have all of the rights, remedies and privileges of
a secured party under the Uniform Commercial Code of New York regardless of the
jurisdiction in which enforcement hereof is sought.

6

--------------------------------------------------------------------------------



9.    Private Sale. Each Pledgor recognizes that the Pledgee may be unable to
effect (or to do so only after delay which would adversely affect the value that
might be realized from the Collateral) a public sale of all or part of the
Collateral by reason of certain prohibitions contained in the Securities Act,
and may be compelled to resort to one or more private sales to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor agrees that any such private sale
may be at prices and on terms less favorable to the seller than if sold at
public sales and that such private sales shall be deemed to have been made in a
commercially reasonable manner. Each Pledgor agrees that the Pledgee has no
obligation to delay sale of any Collateral for the period of time necessary to
permit the Issuer to register the Collateral for public sale under the
Securities Act.


10.   Proceeds of Sale. The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by the
Pledgee as follows:


(a)    First, to the payment of all costs, reasonable expenses and charges of
the Pledgee and to the reimbursement of the Pledgee for the prior payment of
such costs, reasonable expenses and charges incurred in connection with the care
and safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral), the
expenses of any taking, attorneys’ fees and reasonable expenses, court costs,
any other fees or expenses incurred or expenditures or advances made by Pledgee
in the protection, enforcement or exercise of its rights, powers or remedies
hereunder;


(b)    Second, to the payment of the Indebtedness, in whole or in part, in such
order as the Pledgee may elect, whether or not such Indebtedness is then due;


(c)    Third, to such persons, firms, corporations or other entities as required
by applicable law including, without limitation, Section 9-504(1)(c) of the UCC;
and


(d)    Fourth, to the extent of any surplus to the Pledgors or as a court of
competent jurisdiction may direct.


In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
each Pledgor shall be jointly and severally liable for the deficiency plus the
costs and fees of any attorneys employed by Pledgee to collect such deficiency.

7

--------------------------------------------------------------------------------



11.   Waiver of Marshaling. Each Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.


12.   No Waiver. Any and all of the Pledgee’s rights with respect to the Liens
granted under this Agreement shall continue unimpaired, and Pledgor shall be and
remain obligated in accordance with the terms hereof, notwithstanding (a) the
bankruptcy, insolvency or reorganization of any Pledgor, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by the Pledgee in reference to any of the Indebtedness.
Each Pledgor hereby waives all notice of any such delay, extension, release,
substitution, renewal, compromise or other indulgence, and hereby consents to be
bound hereby as fully and effectively as if such Pledgor had expressly agreed
thereto in advance. No delay or extension of time by the Pledgee in exercising
any power of sale, option or other right or remedy hereunder, and no failure by
the Pledgee to give notice or make demand, shall constitute a waiver thereof, or
limit, impair or prejudice the Pledgee’s right to take any action against any
Pledgor or to exercise any other power of sale, option or any other right or
remedy.


13.   Expenses. The Collateral shall secure, and each Pledgor shall pay to
Pledgee on demand, from time to time, all reasonable costs and expenses,
(including but not limited to, reasonable attorneys’ fees and costs, taxes, and
all transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Pledgee under this Agreement or
with respect to any of the Indebtedness.


14.   The Pledgee Appointed Attorney-In-Fact and Performance by the Pledgee.
Upon the occurrence of an Event of Default, each Pledgor hereby irrevocably
constitutes and appoints the Pledgee as such Pledgor’s true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and to do in such Pledgor’s name, place and stead, all
such acts, things and deeds for and on behalf of and in the name of such
Pledgor, which such Pledgor could or might do or which the Pledgee may deem
necessary, desirable or convenient to accomplish the purposes of this Agreement,
including, without limitation, to execute such instruments of assignment or
transfer or orders and to register, convey or otherwise transfer title to the
Collateral into the Pledgee’s name. Each Pledgor hereby ratifies and confirms
all that said attorney-in-fact may so do and hereby declares this power of
attorney to be coupled with an interest and irrevocable. If any Pledgor fails to
perform any agreement herein contained, the Pledgee may itself perform or cause
performance thereof, and any costs and expenses of the Pledgee incurred in
connection therewith shall be paid by the Pledgors as provided in Section 10
hereof.

8

--------------------------------------------------------------------------------



15.   Waivers.


(a)   EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED OR DELIVERED BY
THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES AND CONSENTS
THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


16.    Recapture. Notwithstanding anything to the contrary in this Agreement, if
the Pledgee receives any payment or payments on account of the Indebtedness,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver, or any other party under the United States
Bankruptcy Code, as amended, or any other federal or state bankruptcy,
reorganization, moratorium or insolvency law relating to or affecting the
enforcement of creditors’ rights generally, common law or equitable doctrine,
then to the extent of any sum not finally retained by the Pledgee, each
Pledgor’s obligations to the Pledgee shall be reinstated and this Agreement
shall remain in full force and effect (or be reinstated) until payment shall
have been made to Pledgee, which payment shall be due on demand.


17.    Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.


18.   Miscellaneous.


(a)   This Agreement constitutes the entire and final agreement among the
parties with respect to the subject matter hereof and may not be changed,
terminated or otherwise varied except by a writing duly executed by the parties
hereto.


(b)   No waiver of any term or condition of this Agreement, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.


(c)   In the event that any provision of this Agreement or the application
thereof to any Pledgor or any circumstance in any jurisdiction governing this
Agreement shall, to any extent, be invalid or unenforceable under any applicable
statute, regulation, or rule of law, such provision shall be deemed inoperative
to the extent that it may conflict therewith and shall be deemed modified to
conform to such statute, regulation or rule of law, and the remainder of this
Agreement and the application of any such invalid or unenforceable provision to
parties, jurisdictions, or circumstances other than to whom or to which it is
held invalid or unenforceable shall not be affected thereby, nor shall same
affect the validity or enforceability of any other provision of this Agreement.

9

--------------------------------------------------------------------------------



(d)   This Agreement shall be binding upon each Pledgor, and each Pledgor’s
successors and assigns, and shall inure to the benefit of the Pledgee and its
successors and assigns.


(e)   Any notice or other communication required or permitted pursuant to this
Agreement shall be given in accordance with the Purchase Agreement.


(f)    This Agreement shall be governed by and construed and enforced in all
respects in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York.


(g)    EACH PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF EACH
COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW YORK FOR ALL
PURPOSES IN CONNECTION WITH THIS AGREEMENT. ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO
OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE COURT LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK. EACH PLEDGOR FURTHER CONSENTS THAT
ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION,
ANY NOTICE OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS
OR A JUDGE THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER,
MAY BE SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN
DISTRICT OF NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OR BY PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED,
OR IN SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS.
EACH PLEDGOR WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION
OR VENUE OR BASED UPON FORUM NON CONVENIENS.


(h)    This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed an original signature hereto.

10

--------------------------------------------------------------------------------



(i)     This Agreement and the security interests granted by the Pledgors
hereunder shall terminate upon the provision by Laurus of written confirmation
to the Company that (x) all indebtedness obligations owed by any Pledgor to
Laurus have been repaid (including, without limitation, all principal, interest
and fees related to the Term Note, any indebtedness referred to in the
Incremental Funding Side Letter, any Additional Funding Agreements (as defined
in the Master Security Agreement) and any other indebtedness outstanding at such
time and owed to the Pledgee) and (y) all commitments by the Pledgee to fund any
indebtedness have been terminated in their entirety.


[Remainder of Page Intentionally Left Blank]

11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.



 
SEQUIAM CORPORATION
       
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO
       
SEQUIAM SOFTWARE, INC.
       
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO




 
SEQUIAM BIOMETRICS, INC.
       
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO




 
SEQUIAM EDUCATION, INC.
       
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO




 
SEQUIAM SPORTS, INC.
       
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO




 
FINGERPRINT DETECTION TECHNOLOGIES, INC.
       
By:
/s/ Nicholas VandenBrekel
 
Name:
Nicholas VandenBrekel
 
Title:
CEO

 
12

--------------------------------------------------------------------------------


 

 
Lee Harrison Corbin, Attorney in-Fact for the Trust Under the Will of John
Svenningsen
             
By:
/s/ Lee Harrison Corbin
 
Name:
  
 
Title:
  

 
13

--------------------------------------------------------------------------------



SCHEDULE A
 
Pledged Stock


Pledgor
Issuer
Class of Stock
Stock Certificate Number
Par Value
Number of Shares
Sequiam Corporation
Sequiam Software, Inc.
Common
1
$0.001
2,000
Sequiam Corporation
Sequiam Biometrics, Inc.
Common
1
NO PAR
1,000
Sequiam Corporation
Sequiam Sports, Inc.
Common
10,000
$0.0001
12,153,261
Sequiam Corporation
Sequiam Education, Inc.
Common
1
NO PAR
1,000
Sequiam Corporation
Fingerprint Detection Technologies, Inc.
Common
2
$0.01
1,000

 
14

--------------------------------------------------------------------------------


